Exhibit 10.1

 



FINAL

Teligent, Inc. Change in Control Severance Policy

 

Purpose

 

The Board of Directors of Teligent, Inc. (the "Company") recognizes that the
Company may experience a change of control, and that the possibility of a change
of control may create uncertainty resulting in the loss or distraction of vital
employees to the detriment of the Company and its stockholders. The Board also
believes that when a change of control is perceived as imminent, or is
occurring, the Board and the Company should be able to receive and rely on
disinterested service from its employees regarding the best interests of the
Company and its stockholders without concern that such employees might be
distracted or concerned by the personal uncertainties and risks created by the
perception that a change of control might be imminent.

 

Therefore, in order to address these concerns, the Board has adopted the Change
of Control Severance Policy (the "Policy") as set forth below.

 

1.Definitions

 

"Base Salary" means the regular rate of salary or base wages paid to a
Participant immediately prior to the date of (i) a Change of Control, or (ii)
the Participant's Qualifying Termination, whichever amount is greater.

 

"Benefit Continuation Period" means the period specified in the table contained
in the Addendum to this Policy during which the Participant is entitled to
receive certain benefits as described herein.

 

"Board" means the Board of Directors of the Company.

 

"Cause" means "Cause" as defined in the Participant's applicable employment or
severance agreement, if any; or, if the Participant has no employment or
severance agreement or there is no such definition in the employment or
severance agreement, "Cause" means the occurrence of one or more of the
following events:

 

(i)               Any act or omission to act by the Participant which would
reasonably be likely to have a material adverse effect on the business of the
Company;

 

(ii)              The Participant's conviction (including any pleas of guilty or
nolo contendere) of any felony or any other crime (other than ordinary traffic
violations);

 



 

 

 



(iii)            The Participant's material misconduct or willful and deliberate
non-performance of his or her duties (other than as a result of disability);

 

(iv)            The Participant's theft, embezzlement, dishonesty or fraud with
respect to the Company;

 

(v)             The Participant's commission of an act involving fraud,
dishonesty or moral turpitude which is actually or potentially injurious to the
business interests or reputation of the Company;

 

(vi)            The Participant's material breach of any written policy
applicable to employees of the Company and its affiliates, where such breach is
actually or potentially injurious to the business interests or reputation of the
Company; or

 

(vii)           The Participant's unauthorized disclosure of any confidential or
proprietary information of the Company or its affiliates.

 

"Change of Control" means any of the following events:

 

(i)              Any individual, firm, corporation or other entity, or any group
(as defined in Section 13(d)(3) of the Exchange Act) becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 as promulgated under
the Exchange Act) of more than fifty percent (50%) of the then outstanding
shares of the Company's common stock entitled to vote generally in the election
of members of the Board; or

 

(ii)             The consummation of (i) a merger or other business combination
of the Company with or into another corporation pursuant to which the
stockholders of the Company do not own, immediately after the transaction, more
than fifty percent (50%) of the voting power of the corporation that survives or
(ii) a sale, exchange or other disposition of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, that a "Change of Control" shall not be deemed to
have taken place if beneficial ownership is acquired by the Company, any
profit-sharing, employee ownership or other employee benefit plan of the
Company, any trustee of or fiduciary with respect to any such plan when acting
in such capacity, or any group comprised solely of such entities. In addition,
notwithstanding the foregoing, with respect to any payment pursuant to an Award
constituting "nonqualified deferred compensation" subject to Section 409A of the
Code that is triggered upon a Change of Control, a transaction shall not be
deemed to be a Change of Control unless such transaction constitutes a "change
in control event" within the meaning of Section 409A of the Code.

 

"Change of Control Protection Period" means the period following the date on
which a Change of Control is consummated, as designated in the Addendum to this
Policy for a Participant's applicable Salary Grade classification.

 

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

"Committee" means the Compensation Committee of the Board or, in the absence of
any Compensation Committee, the full Board.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

  



 

 

 

"Good Reason" means "Good Reason" as defined in the employee's applicable
employment agreement, if any; or, if the employee has no employment agreement or
there is no such definition in the employment agreement, "Good Reason" means the
occurrence of any of the following events, without the Participant's written
consent:

 

(i)              A material reduction in the amount of the Participant's Base
Salary as of the date immediately prior to a Change of Control;

 

(ii)             The Participant's job responsibilities are substantially
reduced in scope compared with his or her duties as of the date immediately
prior to a Change of Control; or

 

(iii)            A material change in the Participant's principal place of
employment to a location more than thirty-five (35) miles from his or her place
of employment as of the date immediately prior to a Change of Control.

 

Notwithstanding the above, the occurrence of any of the events described in (i),
(ii) or (iii) above will not constitute a "Good Reason" unless the Participant
gives the Company written notice within thirty (30) days after the occurrence of
any of such events that such circumstances constitute "Good Reason," and the
Company thereafter fails to cure such circumstances within thirty (30) days
after receipt of such notice.

 

"Participant" means each employee of the Company or any affiliate who is
designated as a Participant pursuant to Section 2 of the Policy.

 

"Qualifying Termination" means any termination of the Participant's employment
by the Company without Cause or by the Participant for Good Reason that occurs
during the Participant's Change of Control Protection Period.

 

"Severance Benefits" means the cash severance, benefit continuation and
outplacement services set forth in the Addendum to this Policy for a
Participant's applicable Salary Grade classification.

 

2.Eligibility

 

Except as described below, all full-time employees of the Company or its
affiliates that have been designed to fall into the levels set forth on Exhibit
A hereto are eligible to receive the Severance Benefits in accordance with the
terms of this Policy if the employee has a Qualifying Termination, subject to
the terms and conditions set forth in Section 3 and as otherwise provided in
this Policy. Excluded from this Policy are: (i) part-time employees; (ii)
contract employees; (iii) consultants; and (iv) any other person who is not a
regular full-time employee of the Company or its affiliates. In addition, if an
eligible employee is entitled to similar severance or benefit continuation under
another Company severance policy or an employment or severance agreement with
the Company or an affiliate, any severance payable or benefits provided under
such other arrangement will reduce or otherwise offset the Severance Benefits
provided under this Policy.

 

3.Salary and Benefit Protection

 

Subject to the release requirements of Section 4 of this Policy, in the event of
a Qualifying Termination of the Participant, the Participant will be entitled to
the Severance Benefits in accordance with the terms and conditions set forth
below.

 

(a)             The Base Salary continuation payments that a Participant is
entitled to receive under this Policy will be paid to the Participant in
accordance with Company's regular payroll practices. Payment of any bonus
severance will be paid in a single lump sum payment within sixty (60) days
following the Participant's termination. Notwithstanding the foregoing, payment
of Severance Benefits may be delayed as required under Section 16 and such
delayed payments will be payable in a single lump sum payment upon expiration of
the delayed period. Any payment of severance will not be considered compensation
or earnings under any pension, savings or other retirement plan of the Company
unless so provided under the terms of the applicable plan. If a Participant dies
prior to receiving all of the severance payments to which the Participant is
entitled under this Policy, such payments will be made to the estate of the
deceased Participant.

 



 

 

 

(b)             A Participant is entitled to receive continued medical, dental
and vision coverage following a Qualifying Termination to the extent the
Participant had such coverage prior to his or her Qualifying Termination. The
Participant's right to benefit continuation coverage will be offered under COBRA
and must be elected by the Participant. If the Participant elects to continue
his or her eligible benefits under COBRA for the applicable Benefit Continuation
Period, the Company will pay the premium required for such benefit coverages to
the extent necessary to keep the Participant's premium equal to what had been
paid prior to the Qualifying Termination, under the applicable plan or plans as
in effect from time to time. After the Participant's Benefit Continuation Period
ends, the Participant will be required to pay the full amount of the applicable
premium that can be charged under COBRA for the balance of the COBRA period. The
Participant's election to continue coverage under COBRA will be discontinued if
the Participant becomes eligible for coverage under another group health plan or
fails to pay any required premiums. The Participant will be required to give the
Committee prompt written notification of the Participant's eligibility for any
such coverage.

 

4.Releases and Waivers of Claims

 

In order for a Participant to be eligible to receive any Severance Benefits
under this Policy, the Participant must sign a general release of claims in
favor of the Company and its successors and affiliates, and their officers,
directors and employees, in such form as the Company may reasonably specify.

 

5.Policy Administration and Named Fiduciary

 

(a)              This Policy shall be administered by the Committee. In that
regard, the Committee shall be empowered to interpret the provisions of the
Policy and to perform and exercise all of the duties and powers granted to it
under the terms of the Policy by action of a majority of its members in office
from time to time. The Committee may adopt such rules and regulations for the
administration of the Policy as are consistent with the terms hereof and shall
keep adequate records of its proceedings and acts. All interpretations and
decisions made (both as to law and fact) and other action taken by the Committee
with respect to the Policy shall be conclusive and binding upon all parties
having or claiming to have an interest under the Policy. Not in limitation of
the foregoing, the Committee shall have authority to decide any factual or
interpretative issues that may arise in connection with its administration of
the Policy (including without limitation any determination as to claims for
benefits hereunder), and the Committee's exercise of such authority shall be
conclusive and binding on all affected parties as long as it is reasonable and
made in good faith. The Committee may delegate any of its duties and powers
hereunder to the extent permitted by applicable law.

 

(b)              Notwithstanding the foregoing, for purposes of ERISA, the
Company shall be the "named fiduciary" of the Plan.

 

6.Modification or Rescission of Policy

 

The Board may modify or rescind this Policy at any time. However, following the
occurrence of a Change of Control, this Policy may not be modified or rescinded
in any way that adversely affects the rights of any Participants. Nevertheless,
in the event there is a Change of Control, benefits that are provided under
other Company plans, such as the Company's medical plans, may still be amended
or terminated at any time and this Policy will not be interpreted to limit the
ability of the Company to amend or terminate any other benefit plan or
arrangement of the Company.

 



 

 

 



7.Confidentiality, Non-Solicitation and Non-Competition

 

If the Committee determines that a Participant has breached any duty of
confidentiality, non-solicitation or non-competition the Participant owes to the
Company, the Participant shall forfeit all further benefits payable to the
Participant under this Policy and shall, at the Committee's direction, be
required to repay to the Company any benefits the Participant received from the
Company under this Policy. In such case, the Committee may offset on a
dollar-for-dollar basis against any other amounts that may be owed by the
Company to the Participant any such repayment owed by the Participant to the
Company.

 

8.Benefits Unfunded

 

This Policy shall at all times be entirely unfunded and no provision shall at
any time be made with respect to segregating assets of the Company for payment
of any Severance Benefits under this Policy. No Participant shall have any
interest in any particular asset of the Company by reason of the right to
receive benefits under this Policy and any such Participant shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under this Policy.

 

9.Non-Exclusivity of Rights

 

This Policy shall not prevent or limit the right of a Participant to receive any
base salary, pension or welfare benefit, bonus or other payment provided by the
Company to the Participant, except for such rights as the Participant may have
specifically waived in writing. Amounts that are vested benefits or which the
Participant is otherwise entitled to receive under any employee benefit plan or
program provided by the Company shall be payable in accordance with the terms of
such plan or program.

 

10.Taxation

 

All benefits provided under this Policy shall be subject to Federal, State and
local tax withholding and deductions.

 

11.Non-Alienation

 

Except as expressly set forth in this Policy, no interest of any Participant, or
right to receive any payment under this Policy, shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind, nor may such interest or right be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, the Participant or the Participant's spouse or
beneficiary, including claims for alimony, support, separate maintenance, and
claims in bankruptcy proceedings.

 

12.No Employment Contract

 

Nothing contained in this Policy shall confer upon any Participant the right to
be retained in the service of the Company nor limit the right of the Company to
discharge any Participant.

 

13.Successors

 

This Policy shall be binding upon and inure to the benefit of the Company, the
Participants and their respective heirs, representatives and assigns.

 

14.Severability

 

In the event any provision of this Policy is held illegal or invalid, the
remaining provisions of this Policy shall not be affected thereby.

 



 

 

 



15.Applicable Law

 

This Policy shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, except to the extent such laws are preempted
by the laws of the United States of America.

 

16.Compliance with Section 409A

 

This Policy and the Severance Benefits payable under it are intended to comply
with or otherwise be exempt from Section 409A of the Code, where applicable, and
will be interpreted and applied in a manner consistent with that intention.
Notwithstanding any provision of this Policy to the contrary, to the extent that
a payment or benefit provided hereunder is subject to Section 409A of the Code
and payable on account of a Participant's "separation from service" (as defined
in Section 409A and the related regulations), such payment will be delayed for a
period of six months after the Participant's separation date (or if earlier
within thirty (30) days of the Participant's date of death following the date of
such separation if the Participant is a "specified employee" (as defined in
Section 409A and the related regulations) of the Company, as determined in
accordance with the regulations issued under Section 409A of the Code and the
procedures established by the Company. Notwithstanding the foregoing, this
provision will not apply to (i) all payments on separation from service that
satisfy the short-term deferral rule of Treas. Reg. §1.409A-l(b)(4), (ii) to the
portion of the payments on separation from service that satisfy the requirements
for separation pay due to an involuntary separation from service under Treas.
Reg. §1.409A-1(b)(9)(iii), and (iii) to any payments that are otherwise exempt
from the six month delay requirement of the Treasury Regulations under Section
409A of the Code. Notwithstanding anything to the contrary herein, a termination
of employment will not be deemed to have occurred for purposes of a payment of
amounts or benefits under the Policy upon or following a termination of
employment unless such termination is also a "separation from service" within
the meaning of Section 409A of the Code and, for purposes of this Policy,
references to a "resignation," "termination," "termination of employment," or
like terms will mean a separation from service. For purposes of Section 409A of
the Code, each payment made under this Policy will be designated as a "separate
payment" within the meaning of the Section 409A of the Code. Notwithstanding
anything to the contrary herein, except to the extent any expense, reimbursement
or in-kind benefit provided pursuant to this Policy does not constitute a
"deferral of compensation" within the meaning of Section 409A of the Code: (x)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to a Participant during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Participant in
any other calendar year, (y) the reimbursements for expenses for which a
Participant is entitled to be reimbursed will be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred, and (z) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

17.Claims and Review

 

All inquiries and claims respecting the Policy must be made in writing and
directed to the Chief Executive Officer of the Company, or the Chief Executive
Officer's designee.

 

(a)              In the case of a claim respecting a benefit, a written
determination allowing or denying the claim shall be furnished to the claimant
within forty-five (45) days following receipt of the claim. A denial or partial
denial of a claim shall be dated (the "Determination Date") and signed by the
Company and shall clearly set forth the following information:

 

(i)               the specific reason or reasons for the denial;

 

(ii)              a specific reference to pertinent Policy provisions on which
the denial is based;

 

(iii)             a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and

 



 

 

 

(iv)            an explanation of the claim review procedure.

 

If no written determination is furnished to the claimant within forty-five (45)
days after receipt of the claim, then the claim shall be deemed denied and the
forty-fifth (45th) day after such receipt shall be the Determination Date.

 

(b)             A claimant may obtain review of an adverse determination by
filing a written notice of appeal with the Committee within sixty (60) days
after the Determination Date. The Committee shall then appoint one or more
persons who shall conduct a full and fair review. As part of such review, the
claimant shall have the right:

 

(i)              to be represented by a spokesman;

 



(ii)             to present a written statement of facts and of the claimant's
interpretation of any pertinent document, statute or regulation; and

 

(iii)             to receive a written decision clearly setting forth findings
of fact and the specific reasons for the decision written in a manner calculated
to be understood by the claimant and containing specific reference to pertinent
Policy provisions on which the decision is based.

 

A decision shall be rendered no more than thirty (30) days after the request for
review, except that such period may be extended for an additional thirty (30)
days if the person or persons reviewing the claim determine that special
circumstances, including the advisability of a hearing, require such extension.
The Committee may appoint any person or persons, whether or not connected with
the Company, to review a claim. All applicable governmental regulations
regarding claims and review shall be observed by the Company in connection with
its administration of this Policy.

 

18.Statement of ERISA Rights

 

Participants are entitled to certain rights and protections under ERISA. ERISA
provides that all Participants shall be entitled to:

 

1.Examine, without charge, at the Company's corporate office, all documents
relating to this Policy, including this document.    

2.Obtain copies of these documents and other Policy information upon written
request to the Company. The Company may make a reasonable charge for the copies.

 

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of this Policy. The people who
operate the Policy, called "fiduciaries," have a duty to do so prudently and in
the interest of Participants.

 

Neither the Company nor any other person may discriminate against a Participant
in any way to prevent the Participant from obtaining benefits or exercising his
or her rights under ERISA.

 

If a claim for benefits is denied in whole or in part, a Participant must
receive a written explanation of the reason for the denial. The Participant has
the right to have the Company review and reconsider the Participant's claim.

 



 

 

 

Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests materials from the Company and does not
receive them within 30 days, the Participant may file suit in a Federal Court.
In such a case, the Court may require the Company to provide the materials and
pay up to $110 a day until they are received, unless they were not sent because
of reasons beyond the Company's control. If a Participant has a claim for
benefits which is denied or not processed, in whole or in part, the Participant
may file suit in a State or Federal Court. If it should happen that the Policy's
fiduciaries misuse the Policy's assets (if any), or a Participant is
discriminated against for asserting his or her rights, the Participant may seek
assistance from the U.S. Department of Labor, or may file suit in a Federal
Court. The Court will decide who should pay the court costs and legal fees. If
the Participant is successful, the Court may order the person who was sued to
pay these costs and fees. If the Participant loses, the Court may order the
Participant to pay these costs and fees if, for example, it finds the
Participant did not have sufficient grounds for a claim.

 

If a Participant has any questions about this Statement or about his or her
rights under BRISA, the Participant should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory or at 200 Constitution Avenue, N.W., Washington, D.C.
20210. A Participant may also obtain certain publications about his or her
rights and responsibilities under BRISA by calling the publications hotline of
the Employee Benefits Security Administration.

 



Jason Grenfell-Gardner   John Celentano, Chairman,     Compensation Committee  
    /s/ Jason Grenfell-Gardner     /s/ John Celentano      

[Remainder of page intentionally blank]

 



 

 



ADDENDUM

 

 

Title Category Change of
Control
Protection
Period Base Salary
Continuation
Payment Base Salary
Continuation
Payment Cap Bonus Payment Benefit Continuation Period Level 1 12 12 mos. base
salary 12 (i)A prorated portion of the target bonus for the year in which the
qualifying termination occurs, and (ii) an amount equal to the target annual
bonus COBRA coverage for term coincident with Base Salary Continuation Payment
period (ceases after 12 months or when individual becomes covered by another
employer program) Level 2 12 12 mos. base salary 12 (i)A prorated portion of the
target bonus for the year in which the qualifying termination occurs, and (ii)
an amount equal to the target annual bonus COBRA coverage for term coincident
with Base Salary Continuation Payment period (ceases after 12 months or when
individual becomes covered by another employer program) Level 3 12 10 mos. base
salary plus 2 weeks of base salary for each year of service 12 A prorated
portion of the target bonus for the year in which the qualifying termination
occurs COBRA coverage for term coincident with Base Salary Continuation Payment
period (ceases after 12 months or when individual becomes covered by another
employer program) Level 4 6 8 mos. base salary plus 2 weeks of base salary for
each year of service 12 A prorated portion of the target bonus for the year in
which the qualifying termination occurs COBRA coverage for term coincident with
Base Salary Continuation Payment period (ceases after 12 months or when
individual becomes covered by another employer program) Level 5 6 6 mos. base
salary 6 A prorated portion of the target bonus for the year in which the
qualifying termination occurs COBRA coverage for term coincident with Base
Salary Continuation Payment period (ceases after 6 months or when individual
becomes covered by another employer program) Level 6 6 3 mos. base salary plus 2
weeks of base salary for each year of service 6 A prorated portion of the target
bonus for the year in which the qualifying termination occurs COBRA coverage for
term coincident with Base Salary Continuation Payment period (ceases after 6
months or when individual becomes covered by another employer program) Level 7 6
3 mos. base salary plus 2 weeks of base salary for each year of service 6 A
prorated portion of the target bonus for the year in which the qualifying
termination occurs COBRA coverage for term coincident with Base Salary
Continuation Payment period (ceases after 6 months or when individual becomes
covered by another employer program)

 



 



